Citation Nr: 0419150	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  02-21 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, including as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1971.    



This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran was scheduled to appear for a personal hearing 
before a Veterans law Judge in Washington, D.C. in June 2004.  
He failed to report for this hearing and provided no 
explanation for his failure to report.  His hearing request, 
therefore, is deemed to be withdrawn.  See 38 C.F.R. § 
20.702(d) (2003). 

Additional matter

In a February 2004 rating decision, the RO denied the 
veteran's claim of entitlement to an increased disability 
rating for a service-connected fracture of the left fibular 
and posterior malleolus of the left tibia.  To the Board's 
knowledge, the veteran has not filed a notice of disagreement 
as to that decision.  Accordingly, that issue is not 
currently in appellate status.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200 (2003).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Reasons for remand

The VCAA

The Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002), has enhanced the 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
VCAA standard].

After review of the record, the Board has concluded that the 
veteran has not received notice that complies with the VCAA 
and Quartuccio.  In this regard, the VCAA notice letter sent 
to the veteran in January 2004 concerned an unrelated issue  
(the increased rating for the service-connected left ankle 
condition referred to the Introduction).  No notice has been 
provided with respect to the issue of entitlement to service 
connection for diabetes mellitus.  

The regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the veteran 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), has been 
determined to be invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339  
(Fed. Cir. 2003).  Thus, if the record has a procedural 
defect with respect to notice required under the VCAA, this 
may no longer be cured by the Board.  

Accordingly, the Board must remand the case to the Veterans 
Benefits Administration (VBA) because the record does not 
show that he was provided adequate notice under the VCAA and 
the Board is without authority to do so.  Under these 
circumstances, it would potentially be prejudicial to the 
veteran if the Board were to proceed with a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Additionally submitted evidence 

A review of the record reveals that additional medical 
evidence has been associated with the claims file since the 
most recent Supplemental Statement of the Case (SSOC) was 
issued in October 2003.  This evidence consists of treatment 
records from Dr. K.B. dated in August 2003.  Although the 
records are date-stamped as having been received at the RO in 
August 2003, the records are not referenced in the evidence 
portion of the October 2003 SSOC.  The Board notes that the 
location of the treatment records in the claims file (on top 
of the October 2003 SSOC) suggests that they were not of 
record when the RO issued the October 2003 SSOC.  Given that 
the claim is being returned to the RO for the reason noted 
above, the RO should take this opportunity to consider the 
additional treatment records.  See 38 C.F.R. § 20.1304 
(2003); see also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and Bernard 
v. Brown, 4 Vet. App. 384 (1993) [both for the proposition 
that a veteran is entitled to have additionally submitted 
evidence considered and adjudicated at the RO level prior to 
consideration by the Board].  

Accordingly, this case is REMANDED to VBA for the following:

1.  VBA should ensure that all 
notification and development action 
required by the VCAA is completed.  That 
is, (1) inform the veteran about 
information and evidence not of record 
that is needed to substantiate the claim 
as well as the information that VA will 
seek to provide and what evidence he must 
provide; and (2) inform the veteran that 
he should provide any evidence in his 
possession that pertains to his claim.  

2.  Thereafter, VBA should readjudicate 
the issue on appeal, taking into 
consideration any additional evidence 
which has been added to the record.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a SSOC, which reflects 
consideration of all additional evidence, and the opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for further appellate review.  The purpose of this 
REMAND is to obtain additional evidence and ensure that the 
veteran is afforded all due process of law.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  No action is 
required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) [to be codified at 38 U.S.C. §§ 5109B, 7112].



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




